Title: From Thomas Jefferson to Mirabeau, [21 August 1786]
From: Jefferson, Thomas
To: Mirabeau, Honoré Gabriel Riquetti, Comte de



[21 Aug. 1786]

‘Il n’est pas un pays sur la terre, je n’en excepte pas les nouvelles republiques Americaines, ou il suffise à un homme de pratiquer les vertus sociales pour participer à tous les avantages de la societé.’ Lettre de M. le comte de Mirabeau sur M. de Cagliostro pa. 48.
A person who esteems highly the writings and talents of the Count de Mirabeau, and his disposition to exert them for the good of mankind takes the liberty of inclosing him the original and a translation of an act of one of the legislatures of the American republics, with which the Count de Mirabeau was probably not acquainted when he wrote the above paragraph. It is part of that general reformation of their laws on which those republics have been occupied since the establishment of peace and independance among them. The Count de Mirabeau will perhaps be able on some occasion to avail mankind of this example of emancipating human reason.
